Citation Nr: 1018534	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder, claimed as posttraumatic 
stress disorder (PTSD) and depression. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to 
August 1971.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  By that rating, the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for PTSD.  The Veteran appealed the RO's June 2007 
rating action to the Board. 

The RO has certified to the Board the sole issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for PTSD.  However, applicable 
law provides that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue. 38 C.F.R. § 19.35.    

Due to recent changes in applicable caselaw, the Board has 
recharacterized the issue on appeal.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009) it was held that an unrepresented 
claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not 
competent to provide diagnosis, which requires application of 
medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should therefore 
construe the claim based on reasonable expectations of non-
expert claimant.

In February 1986, the Veteran in this matter was denied 
service connection for a disorder he characterized as 
"psychiatric problems."  In December 1999, August 2000, and 
January 2005, the Veteran was denied service connection for 
PTSD.     

In the decision below, the Board will reopen the previously 
denied claim for service connection for an acquired 
psychiatric disorder, claimed as PTSD and depression.  (See 
July 2008 VA outpatient report).  The issue of enlistment to 
an acquired psychiatric disorder, claimed as PTSD and 
depression on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  By a final and unappealed January 2005 rating action, the 
RO reopened a previously denied claim for service connection 
for PTSD and denied the underlying claim on its merits. 

2.  The evidence added to the record since the final January 
2005 RO decision relates to an unestablished fact necessary 
to substantiate the underlying claim for service connection 
for an acquired psychiatric disorder, claimed as PTSD and 
depression (current diagnosis of PTSD) and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision reopening a previously 
denied claim of service connection for PTSD and denying the 
underlying claim on its merits, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final January 2005 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder, claimed as 
PTSD and depression is reopened.  38 U.S.C.A. §§ 5103, 5013A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder, claimed as PTSD and 
depression, and remanding the underlying claim on the merits 
for additional development.  Consequently, a determination on 
whether the VCAA's duty to notify and assist provisions were 
satisfied is unnecessary at this point pending further 
development and the readjudication of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

II.  Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).


In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires that three elements be 
present:  (1) medical evidence diagnosing PTSD; (2) a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressors; and (3) 
combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  38 C.F.R. § 
3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

III.  New and Material Analysis

The Veteran maintains that he currently has an acquired 
psychiatric disorder, primarily PTSD, that had its onset 
during his active military service in the Republic of Vietnam 
(RVN).  Specifically, he contends that his PTSD is the result 
of being harassed after he was investigated in connection 
with a "fragging" incident, being a victim of racial 
discrimination and having difficulty with authority figures.  

Service connection for PTSD was previously considered and 
denied by the RO in a January 2005 rating action.  The 
Veteran did not perfect a timely appeal and the  January 2005 
rating action is therefore final.  38 U.S.C.A. § 7105(a).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In determining that service connection for PTSD was not 
warranted in the final January 2005 rating action, the RO 
concluded there was no post-service medical evidence of a 
diagnosis of PTSD that met the diagnostic criteria of 
38 C.F.R. §§ 3.304(f), 4.125(a)(2009).  (See January 2005 
rating action).

Evidence added to the record since the final January 2005 
rating action includes, but is not limited to, a September 
2006 private treatment report, containing an impression, in 
part, of PTSD.  (See September 2006 report, prepared by H. 
J., M. D.).  This evidence is new as it was not of record at 
the time of the RO's January 2005 rating action.  It is also 
material.  The newly received private treatment report 
contains a current diagnosis of PTSD, evidence of which was 
not previously of record at the time of the RO's final 
January 2005 rating action.  

Thus, this evidence is new and material.  The claim for 
service connection for an acquired psychiatric disorder, 
claimed as PTSD and depression is reopened.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD and depression is reopened.  To 
this extent only the benefit sought on appeal is allowed.


REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disorder, claimed as PTSD and depression 
does not end the Board's inquiry.  VA must now proceed to 
evaluate the merits of the claim, including developing 
appropriate medical evidence, as detailed below.

As noted, the Veteran claims entitlement to service 
connection for an acquired psychiatric disorder, primarily 
PTSD.  Specifically, he contends that his PTSD is the result 
of being harassed after he was investigated in connection 
with a "fragging" incident, being a victim of racial 
discrimination and having difficulty with authority figures 
during military service in the RVN.  He maintains that his 
psychiatric problems began during military service and that 
they have continued since service discharge. 

Service treatment records reflect that the Veteran was 
evaluated as being psychiatrically "normal" at service 
entrance.  (See December 1967 service entrance examination 
report).  However, on a December 1967 Report of Medical 
History, the Veteran indicated that he had had depression or 
excessive worry and nervous trouble.  

In mid-February 1971, the Veteran presented to the dispensary 
with complaints of feeling persecuted because of his race 
(i.e., the Veteran is African American) and that he had 
difficulty with his commanding officers after he had arrived 
in the RVN.  He stated that he wanted to "blow up" 
Caucasian people, specifically his Commanding Officer and 
First Sergeant.  He stated that he felt that there was an 
organized conspiracy against African American individuals in 
the RVN.  The examiner stated that he had initially thought 
that the Veteran had a severe character disorder, but after 
he had reviewed his records and observed how the Veteran had 
changed in the previous months, he thought that a more 
thorough evaluation was in order.  The Veteran was admitted 
to the hospital.  After a mental status evaluation, the 
Veteran was diagnosed with paranoid state, manifested by an 
elaborate delusional system about "White" people conspiring 
against "Blacks," mild grandiosity, but otherwise generally 
intact mental status.  

The Veteran was subsequently air evacuated to a military 
hospital in Japan for a more comprehensive evaluation.  At 
discharge from the 483rd United States Air Force Hospital in 
Japan in late February 1971, an impression of paranoid 
personality, mild, with sociopathic features was entered.  A 
May 1971 service separation examination report reflects that 
the Veteran was evaluated as psychiatrically "normal."  The 
examining physician noted that the Veteran was receiving a 
discharge under the provisions of Air Force Manual (AFM) 39-
12 for a character-behavior disorder reaction (Paranoid 
personality with sociopathic features).  Service connection 
cannot be granted for this disorder, because it is not a 
disability within the meaning of VA regulations.  38 C.F.R. § 
3.303(c) (2009).

Service personnel records show that the Veteran served as an 
Air Traffic Control Operator and was assigned to the 1882 
Communication Squadron at Phan Rang Air Base, Vietnam from 
January 18, to May 5, 1971.  

As a stressor underlying his alleged PTSD, the Veteran has 
reported, and an August 1971 letter an Air Force official 
confirms that while on active duty, the Veteran was 
investigated for a "fragging" incident where a hand grenade 
was tossed into a structure.  However, the August 1971 letter 
indicates that there was insufficient evidence to proceed 
with disciplinary action against the Veteran.  

However, the record also indicates that on June 23, 1971, the 
Veteran was recommended for discharge under the provisions 
AFM 39-12 based on a character and behavior disorder and 
directed a general discharge.  (See August 1971 letter from 
K. D., Colonel, United States Air Force, Congressional 
Inquiry Division, Office of Legislative Liaison, to the 
Honorable Senator Tunney).  
The post-service medical evidence of record reveals diagnoses 
of current psychiatric disabilities, other than a personality 
disorder, such as PTSD and depression.  (See September 2006 
report, prepared by H. J., M. D. and July 2008 VA treatment 
report).

In this case, there is in-service evidence of the Veteran 
having received an administrative discharge for a character-
behavior disorder reaction (Paranoid personality with 
sociopathic features), service personnel records, showing 
that he was investigated in connection with a "fragging" 
incident, and post-service diagnoses of PTSD and depression.  
The Veteran has also reported having a continuity of 
psychiatric symptomatology since service discharge.

The RO has not afforded the Veteran a VA psychiatric 
examination in conjunction with his appeal for service 
connection for an acquired psychiatric disorder, claimed as 
PTSD and depression.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  Thus, prior to any further appellate consideration of 
the underlying claim for service connection for an acquired 
psychiatric disorder, clamed as PTSD and depression, VA 
should schedule the Veteran for an examination to determine 
the etiological relationship, if any, between any currently 
diagnosed acquired psychiatric disorder, claimed as PTSD and 
depression, and his period of military service.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

2.  Contemporaneously with its effort 
above, the RO/AMC will also afford the 
Veteran an opportunity to provide any 
further information relative to 
corroboration of his claimed stressors.  
The Veteran is presently advised, and 
must be readvised by the RO/AMC that if 
he desires to present further 
information, he must provide the specific 
information such that appropriate 
research may be conducted by a non-VA 
Government facility to verify the claimed 
stressors, including but not limited to 
the dates of such incidents within a 30-
day time frame; locations of such 
incidents, names, ranks and military 
organizations (units) of other witnesses, 
the names, ranks and military 
organizations (units) and any other 
relevant information which the Veteran 
may be aware of to conduct effective 
research.

3.  After receipt of such information, 
the RO/AMC will determine if appropriate 
research must be conducted into the 
question of whether there is any further 
information which may be obtained to 
substantiate any claimed stressors.

4.  The RO/AMC will then schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
etiology and severity of any currently 
diagnosed acquired psychiatric disorder, 
claimed as PTSD and depression.  The 
following considerations will govern the 
examination:

(a) If any of the claimed stressors 
of record are substantiated, the 
examiner must be informed of such 
substantiated stressors.

(b) The claims folders must be 
provided to and reviewed by the 
examiner in conjunction with his/her 
examination.  The examiner must 
indicate that a review of the claims 
folders was made, and must also 
respond to all inquiries below.  

(c) The report of examination should 
include a detailed account of all 
manifestations of psychiatric 
pathology found to be present.  If 
there are different psychiatric 
disorders, attempt to reconcile the 
diagnoses.  If certain 
symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  
All necessary special studies or 
tests including psychological 
testing are to be accomplished.

(d) The examiner must review the 
evidence of record with attention to 
the service and post-service 
treatment records and provide the 
following opinions:

(i) Does the Veteran currently 
have an acquired psychiatric 
disorder, apart from any 
personality disorder, that had 
its clinical onset during 
service, or within the initial 
post-service year?  

(ii) Is any currently acquired 
psychiatric disorder related to 
the Veteran's period of 
military service in the RVN and 
was diagnosed, or misdiagnosed, 
as a personality disorder at 
that time?

(c) The examiner must also address 
whether the Veteran meets the 
requirements for a diagnosis of PTSD 
due to a specific stressor or event 
during his active service.  If so, 
the examiner must specify the 
stressor underlying the diagnosis of 
PTSD.  

The rationale for all opinions expressed 
should be fully detailed.

The RO/AMC must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the examination 
report is found to be insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate, under 38 C.F.R. § 4.2 
(2009).

5.  After completing the requested 
actions, the claim for service connection 
for an acquired psychiatric disorder, 
claimed as PTSD and depression should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted, 
the Veteran must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims folders 
are returned to the Board for further 
appellate consideration.  

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection 
for an acquired psychiatric disorder, claimed as PTSD and 
depression on appeal.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claim.  His cooperation in VA's efforts to 
develop his claim including reporting for any scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


